Citation Nr: 1316188	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to in-service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1964 to August 1967, which included one year of service in the Republic of Vietnam.  The Veteran died on May [redacted], 2004; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by United States Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2012, the Appellant testified at a video-conference hearing conducted by the undersigned Veterans Law Judge.  A transcript of those proceedings is in the claims file.

In June 2012, the Board remanded the Appellant's claim for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if any further action on her part is required.



REMAND

The Appellant is seeking service connection for the cause of the Veteran's death, which his death certificate captions as metastatic esophageal carcinoma.  The Veteran was diagnosed with esophageal cancer in 2000, and his medical records reflect that cancerous cells discovered in his right lung and brain were characterized as metastases of his esophageal cancer.  

The Appellant contends that the Veteran's lung cancer was a primary cancer site, rather than a metasticization of his esophageal cancer, thereby entitling her to service connection for the cause of his death pursuant to 38 C.F.R. § 3.309(e) (including respiratory cancers, such as lung cancer, among the list of enumerated diseases that are presumed to be secondary to in-service herbicide exposure).  

When remanding the Veteran's claim in 2012, the Board directed the AMC to request release forms from the Appellant to allow the AMC to obtain the Veteran's outstanding treatment records, to include pathology slides and related reports.  (One of the Veteran's treating oncologists suggested that these slides, if available, would be relevant to determine the nature of the Veteran's lung cancer.)  The Board further directed that if such slides were obtained, a VA medical opinion to determine whether the Veteran's lung cancer was a primary lung cancer or a metasticization of his esophageal cancer be obtained.

However, in response to the AMC's request that the Appellant return completed release forms, the Appellant submitted the Veteran's private oncology treatment records, and these records contained no pathology slides or related reports; thus, a VA medical opinion was not obtained.  

Given the private medical opinions of record speculating that the Veteran's lung cancer could have been a primary cancer, a VA medical opinion exploring this theory of entitlement must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An opinion as to whether the Veteran's esophageal cancer was etiologically related to his presumed Agent Orange exposure must also be obtained, as one of the Veteran's treating oncologists commented on the possibility that the clinical course of his esophageal cancer could have been related to Agent Orange exposure.  See id.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate medical professional to determine the etiology of the Veteran's cause of death.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.
 
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung cancer site was a primary carcinoma.  

When formulating this opinion, the examiner must consider the medical opinions of the Veteran's treating oncologists and his pathology reports.

If the examiner determines that the Veteran's lung cancer site was not a primary carcinoma, then the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's esophageal adenocarcinoma is related to his presumed Agent Orange exposure during his Vietnam service.  

When formulating this opinion, the examiner must consider the medical opinions of the Veteran's treating oncologists and the Veteran's personal and family medical history, as documented in his treatment records.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



